Title: To Thomas Jefferson from Polly Logwood, 28 August 1805
From: Logwood, Polly
To: Jefferson, Thomas


                  
                     Sir 
                     
                     August 28 1805
                  
                  The great Politeness and attention I experienced from you, when pasing through this neighbourhood excites and calls forth my warmest gratitude and thankfulness—that the Chief majistrate of a great and powerfull nation like ours shold Condesend to lend a favourable an attentive, and patient hering to his fellow Citizens, in detailing thir misfortunes, and presenting ther Petetions is a national Blesing which few Cuntres besides ours experance, and Convinces me of the Wisdom of our nation in their selecting a man to Preside over its Councils Who discharges the Important duties of his office with so much honour to himself and so much to the Interest and happiness of his Cuntry—
                  Relying then Sir so entirely on your goodness in making all suitable and necessary allowance for me I again take the liberty to renew the subject of my unfortunate and destressed husband, it being Continually Uppermost and occupying the Chief place in my mind and on which the happiness of myself and family so much depends—I readily perswade myself that in your high Station you retain the feelings and the Sympathe of a Man, and that you have every proper and sutiable disposition to alleviate and to remove the Sufferings and destresses of all discription of Cetizen when the Interposition of the Chief majestrate is not evidently improper. Permit me then Sir to troble you so far as to refer to his Excellency Mr. Page and to Mr. Hylton of Richmond for information as to that fact I do readly asure you Sir that this application Shold never have been made If I did not feel the fullest Conviction and Confidence that the Peace, the laws, and the Intrest of our Cuntry wold never be again disturbed by my now wretched Husband and for which I pledge my self my Honour my Esate and every thing that is Sacred and dear to me, and for which also in addition the most unquestionable Security Shall be given under any direction and regulation you may please to perscribe—let me therefore intreat the President of our Cuntry with all the earnestness that the feelings of an unfortunate and wretched woman is Capiable to make the experiment, with the fullest Confidence on her part that the Event will justifye the Act and Shew the happy Effect of our laws give me leve to subscribe my self your unhapy friend—
                  
                     Polly Logwood 
                     
                  
               